--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3



FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
entered into as of December 5, 2014, by and among VERTEX ENERGY OPERATING, LLC.,
a Texas limited liability company (“Company”), VERTEX ENERGY, INC., a Nevada
corporation (“Holdings”), the other Credit Parties signatory hereto, the Lenders
signatory hereto and GOLDMAN SACHS BANK USA, as Administrative Agent for the
Lenders (in such capacity, “Administrative Agent”) and as Collateral Agent for
the Lenders (in such capacity, “Collateral Agent”).


RECITALS


A.           Company, Holdings, the other Credit Parties, Lenders and
Administrative Agent are parties to a certain Credit and Guaranty Agreement,
dated as of May 2, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to the Companies;
 
B.           Certain Events of Default have occurred and are continuing,
including, without limitation, the Events of Default set forth on Schedule A to
this Amendment (the “Designated Defaults”);
 
C.           Company, Holdings and Vertex Refining OH, LLC (“Vertex Refining
OH”), an Ohio limited liability company, desire to acquire certain assets of
Heartland Group Holdings, LLC (“Heartland”), a Delaware limited liability
company, (such acquisition, the “Heartland Acquisition”) pursuant to that
certain Asset Purchase Agreement by and among Company, Holdings, Vertex Refining
OH and Heartland dated effective as of October 21, 2014 (as amended, restated,
supplemented or otherwise modified from time to time); and
 
D.           Notwithstanding the Designated Defaults, Company has requested that
the  Administrative Agent and Lenders consent to the Heartland Acquisition and
amend certain provisions of the Credit Agreement and, subject to the terms and
conditions hereof, the Administrative Agent and the Lenders executing this
Amendment are willing to do so;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:
 
A.  ACKNOWLEDGEMENT OF DEFAULT; RESERVATION OF RIGHTS
 
1.      Each Credit Party acknowledges and agrees that as of the First Amendment
Effective Date, the outstanding principal amount of the Term Loan was
$39,400,000.00. The foregoing amount does not include interest, fees, expenses
and other amounts that are chargeable or otherwise reimbursable under the Credit
Agreement and the other Credit Documents.

 
 
 

--------------------------------------------------------------------------------

 


2.      Each Credit Party acknowledges and agrees that (i) each of the
Designated Defaults constitutes an Event of Default that has occurred and is
continuing, (ii) none of the Designated Defaults has been cured or waived as of
the date hereof, and (iii) except for the Designated Defaults, no other Events
of Default have occurred and are continuing as of the date hereof.  Each of the
Designated Defaults permits the Administrative Agent, Collateral Agent and
Lenders (i) to accelerate the Obligations, (ii) to require payment of accrued
default interest in respect of the Obligations (as of any date from and after
the date on which the first Designated Default first occurred) and to convert
all LIBOR Rate Loans into Base Rate Loans, (iii) to commence any legal or other
action to collect any or all of the Obligations from any or all of Company, the
other Credit Parties, and any other person liable therefor and/or any
Collateral, (iv) to foreclose or otherwise realize on any or all of the
Collateral and/or as appropriate, set-off or apply to the payment of any or all
of the Obligations, any or all of the Collateral, (v) to take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Credit Agreement, other Credit Documents or applicable
law, and (vi) to reject any forbearance, financial restructuring or other
proposal made by or on behalf of Company, any other Credit Party or any creditor
or equity holder.


3.      Each Credit Party further acknowledges and agrees that (i) nothing in
this Amendment, including, without limitation, the amendments set forth in
Section B and the consent set forth in Section C, constitutes a waiver, consent
or agreement to forbear with respect to the Designated Defaults, and (ii) both
prior to and after giving effect to this Amendment, the Administrative Agent,
Collateral Agent and Lenders retain all rights, powers, privileges and remedies
under the Credit Agreement, other Credit Documents and/or applicable law,
including without limitation, the rights and remedies referred to in Section
A(2).
 
B.   AMENDMENTS
 
1.      Section 1.1 of the Credit Agreement is amended by inserting the
following new definition in appropriate alphabetical order:


“First Amendment Effective Date” means December 5, 2014.


“Heartland Acquisition” means the acquisition by Vertex Refining OH of certain
assets of Heartland Group Holdings, LLC, a Delaware limited liability company,
pursuant to and in accordance with the terms set forth in the Heartland Purchase
Agreement and this Agreement, and the payment by the Company of the transaction
costs and expenses associated with such acquisition.


“Heartland Acquisition Documents” means the Heartland Purchase Agreement, the
Vertex OH Shared Services Agreement, the Escrow Agreement (as defined in the
Heartland Purchase Agreement), all leases of Vertex Refining OH with the Seller
(as defined in the Heartland Purchase Agreement) and each other document entered
into by Holdings or any of its Subsidiaries in connection with the Heartland
Acquisition.


“Heartland Purchase Agreement” means that certain Asset Purchase Agreement,
dated effective as of October 21, 2014, among Holdings, Company, Vertex Refining
OH and Heartland Group Holdings, LLC, a Delaware limited liability company, as
amended by that certain First Amendment to Asset Purchase Agreement, dated as of
November 26, 2014, and that certain Second Amendment to Asset Purchase
Agreement, dated as of December 5, 2014.

 
2

--------------------------------------------------------------------------------

 


“Vertex OH Shared Services Agreement” means that certain Shared Services
Agreement, dated as of December 5, 2014, between Vertex Refining OH and Company,
as amended, restated, supplemented or otherwise modified in accordance with the
terms of this Agreement.


“Vertex Refining OH” means Vertex Refining OH, LLC, an Ohio limited liability
company.


2.      Section 1.1 of the Credit Agreement is further amended by making the
following modifications to the definitions of “Consolidated Adjusted EBITDA”,
“Permitted Acquisition” and “Subsidiary”:


 
a.
the definition of “Consolidated Adjusted EBITDA” is amended by inserting the
following new language at the end thereof:



Notwithstanding the foregoing, Vertex Refining OH shall be excluded from
Consolidated Adjusted EBITDA pursuant to the  definition of “Subsidiary”.


 
b.
the definition of “Permitted Acquisition” is amended by inserting the words “or
(except with respect to the Heartland Acquisition) Vertex Refining OH”
immediately after the words “Vertex Refining NV” and immediately prior to the
parentheses; and



 
c.
the definition of “Subsidiary” is amended by replacing such definition in its
entirety with the following:



“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be
outstanding.  Notwithstanding the foregoing, Vertex Refining OH and, to the
extent that the Bango Acquisition is consummated and unless and until (x) the
Bango Acquisition is consummated pursuant to Section 6.9(g)(i) with the consent
of the Administrative Agent and (y) the Vertex NV EBITDA Election Notice has
been delivered, Vertex Refining NV shall be deemed not to be Subsidiaries of
Holdings solely for purposes of the definitions of Consolidated Adjusted EBITDA,
Consolidated Capital Expenditures, Consolidated Cash Interest Expense,
Consolidated Current Assets, Consolidated Current Liabilities, Consolidated
Excess Cash Flow, Consolidated Fixed Charges, Consolidated Interest Expense,
Consolidated Liquidity, Consolidated Net Income, Consolidated Pro Forma Adjusted
EBITDA, Consolidated Total Debt, Consolidated Working Capital, Consolidated
Working Capital Adjustment, Fixed Charge Coverage Ratio and Leverage Ratio.

 
3

--------------------------------------------------------------------------------

 


3.      Section 2.13 of the Credit Agreement is amended by replacing Section
2.13(c) in its entirety with the following:


(c)   Issuance of Equity Securities.  On the date of receipt by Holdings of any
Cash proceeds from a capital contribution to, or the issuance of any Capital
Stock of, Holdings or any of its Subsidiaries (other than Capital Stock issued
(i) pursuant to any employee stock or stock option compensation plan, or (ii)
for purposes approved in writing by Administrative Agent), Company shall prepay
the Term Loans in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to Persons who are not Affiliates of
Holdings, including reasonable legal fees and expenses. Notwithstanding the
foregoing, no mandatory prepayment of the Term Loans shall be required (i) from
the net proceeds of the Post Close Equity Raise or (ii) to the extent that the
net proceeds from a capital contribution to, or the issuance of any Capital
Stock of, Holdings are used (w) to prepay Capital Leases in an amount not to
exceed $10,000,000 in the aggregate after the Closing Date, (x) for working
capital purposes in an amount not to exceed $5,000,000, (y) to fund the working
capital of Vertex Refining NV prior to the Vertex NV Ring Fence Termination Date
and to fund working capital of Vertex Refining OH or (z) in connection with a
Permitted Acquisition.


4.      Section 5.1 of the Credit Agreement is amended by replacing Sections
5.1(a) and 5.1(b) in their entirety with the following:
 
(a)   Monthly Reports.  As soon as available, and in any event within 30 days
after the end of each month (including months which began prior to the Closing
Date), the consolidated balance sheet of Holdings and its Subsidiaries and
consolidating balance sheets of each of Vertex Refining NV and Vertex Refining
OH, in each case as at the end of such month and the related consolidated
statements of income, consolidated statements of stockholders’ equity and
consolidated statements of cash flows of Holdings and its Subsidiaries and
consolidating statements of income and cash flows of each of Vertex Refining NV
and Vertex Refining OH, in each case for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, setting
forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a schedule of reconciliations for any reclassifications with
respect to prior months or periods (and, in connection therewith, copies of any
restated financial statements for any impacted month or period) a Financial
Officer Certification with respect thereto and any other operating reports
prepared by management for such period;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)   Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter), the consolidated balance sheets of
Holdings and its Subsidiaries and the consolidating balance sheets of each of
Vertex Refining NV and Vertex Refining OH, in each case as at the end of such
Fiscal Quarter and the related consolidated statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries and consolidating
statements of income and cash flows of each of Vertex Refining NV and Vertex
Refining OH, in each case for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;
 
5.      Section 5.14(a) of the Credit Agreement is amended by inserting the
following new language at the end thereof:


Holdings will cause the Credit Parties not to commingle their funds or assets
with those of Vertex Refining OH, which shall maintain separate books and
records, assets and funds for all purposes.


6.      Section 6.1(c) of the Credit Agreement is amended by inserting the
following new language at the end thereof:


provided, further, that Vertex Refining OH shall not be permitted to guaranty
any Indebtedness under or with respect to the ABL Credit Agreement;


7.      Section 6.1 is further amended by inserting the following new paragraph
at the end thereof:


Notwithstanding the foregoing, at no time shall (x) Vertex Refining OH incur any
Indebtedness pursuant to subsections (b), (c), (e), (g)(x), (g)(y) or (h) above,
(y) the Company nor any other Subsidiary Guarantor lend any Indebtedness to
Vertex Refining OH pursuant to subsection (b) above or guarantee any
Indebtedness of Vertex Refining OH pursuant to subsection (e) above or (z) the
accounts, inventory or other assets of Vertex Refining OH be included in the
Borrowing Base (as defined in the ABL Credit Agreement).


8.      Section 6.2(a) of the Credit Agreement is amended by inserting the
following new language at the end thereof:


provided, further, that no Liens on assets of Vertex Refining OH shall be
permitted to secure Indebtedness permitted under Section 6.1(c) and 6.1(h);

 
5

--------------------------------------------------------------------------------

 



9.      Section 6.7(b) of the Credit Agreement is amended by replacing such
Section in its entirety with the following:


(b)   equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any wholly owned Guarantor Subsidiary
of Company; provided, that (x) no Investment may be made in Vertex Refining OH
other than from the net cash proceeds from contemporaneous equity issuances by
Holdings and (y) prior to the Vertex NV Ring Fence Termination Date, no
Investment may be made in Vertex Refining NV other than equity Investments
funded from the Vertex Refining Cash Collateral Account in accordance with
Section 5.14(b) or from the net cash proceeds from contemporaneous equity
issuances by Holdings;


10.      Section 6.7(c) of the Credit Agreement is amended by inserting the
following new language at the end thereof:
 
provided, further, that no intercompany loans may be made to Vertex Refining OH;
 
11.      Section 6.7 of the Credit Agreement is further amended by (i) inserting
“; and” at the end of Section 6.7(f), immediately prior to the period and
(ii)  inserting the following new clause (g) immediately after Section 6.7(f):


(g)   Investments by Holdings in Vertex Refining OH to the extent funded with a
contemporaneous issuance of common Capital Stock by Holdings.


12.      Section 6.8 of the Credit Agreement is amended by inserting the
following new Section 6.8(f) at the end thereof:


(f)   Minimum Vertex OH Liquidity.  Holdings shall not permit unrestricted Cash
and Cash Equivalents held by Vertex OH to be less than $500,000 at any time from
and after the First Amendment Effective Date.


13.      Section 6.9(a) of the Credit Agreement is amended by replacing such
Section in its entirety with the following:


(a)   any Subsidiary of Holdings may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, that (x) in the
case of such a merger, Company or such Guarantor Subsidiary, as applicable shall
be the continuing or surviving Person and (y) in no event shall Vertex Refining
OH or, unless and until the Vertex NV Ring Fence Termination Date has occurred,
Vertex Refining NV be merged with or into Holdings or any of its other
Subsidiaries, be liquidated, wound up or dissolved, or have all or any part of
its business, property or assets conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Holdings or any of its other Subsidiaries;

 
6

--------------------------------------------------------------------------------

 


14.      Section 6.9(i) of the Credit Agreement is amended by inserting the
words “or Vertex Refining OH” immediately after the word “ESource”.


15.      Section 6.11 of the Credit Agreement is amended by inserting the
following new language at the end thereof, immediately prior to the period:


; provided, further, that Vertex Refining OH shall not sell and lease back any
property with Holdings or any of its other Subsidiaries


16.      Section 6.12 of the Credit Agreement is amended by replacing such
Section in its entirety with the following:
 
Section 6.12.   Transactions with Shareholders and Affiliates.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 5% or more of any class of Capital Stock of Holdings or any of its
Subsidiaries (or any Affiliate of such holder) or with any Affiliate of Holdings
or of any such holder; provided, however, that the Credit Parties and their
Subsidiaries may enter into or permit to exist any such transaction if both (i)
Administrative Agent has consented thereto in writing prior to the consummation
thereof and (ii) the terms of such transaction are not less favorable to
Holdings or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
further, provided, that the foregoing restrictions shall not apply to (a) any
transaction between Company and any Guarantor Subsidiary (except that unless and
until the Vertex NV Ring Fence Termination Date has occurred, Vertex Refining NV
shall not enter into any transaction with Holdings or its other Subsidiaries
unless such transaction is subject to and in accordance with a master shared
services agreement approved in writing by the Administrative Agent or otherwise
approved in writing by the Administrative Agent); (b) reasonable and customary
fees paid to members of the board of directors (or similar governing body) of
Holdings and its Subsidiaries; (c) compensation arrangements for officers and
other employees of Holdings and its Subsidiaries entered into in the ordinary
course of business; (d) transactions under and in accordance with the Vertex OH
Shared Services Agreement; (e) the purchase by Benjamin Paul Cowart, trustee of
the Benjamin Paul Cowart 2012 GRAT U/A dated April 17, 2012 and by Shelley T.
Cowart, trustee of the Shelley T. Cowart 2012 GRAT U/A dated April 17, 2012
(collectively, the "Cowart GRATs") of $1,500,000 of Capital Stock on or about
the First Amendment Effective Date and the issuance by Holdings of warrants to
the Cowart GRATs in connection therewith, the proceeds of which shall be
contributed by Holdings to Vertex Refining OH and (f) transactions described in
Schedule 6.12.  Company shall disclose in writing each transaction with any
holder of 5% or more of any class of Capital Stock of Holdings or any of its
Subsidiaries or with any Affiliate of Holdings or of any such holder to
Administrative Agent.

 
7

--------------------------------------------------------------------------------

 



17.      Section 6.14 of the Credit Agreement is amended by inserting the words
“or Vertex Refining OH” immediately after the words “Vertex Refining NV” in
clause (f) of such Section.


18.      Section 6.15 of the Credit Agreement is amended by inserting the
following sentence at the end of such Section:
 
No Credit Party shall nor shall it permit any of its Subsidiaries to, agree to
any amendment, restatement, supplement or other modification to, or waiver of,
any of its rights under any Heartland Acquisition Document without in each case
obtaining the prior written consent of Administrative Agent and Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver.
 
C.   CONSENT AND RESERVATION OF RIGHTS
 
Notwithstanding the failure of the Heartland Acquisition to satisfy the
requirements of clauses (i), (ii), (iii), (vi), (vii), and (viii)(z) of the
definition of “Permitted Acquisition” and the failure of the Credit Parties to
satisfy the requirements of Sections 5.10 and 5.11 of the Credit Agreement with
respect to Vertex Refining OH and the assets acquired in the Heartland
Acquisition, subject to the conditions set forth in Section E below, the
Administrative Agent and Lenders hereby (x) consent to the Heartland Acquisition
and waive the requirements of clauses (i), (ii), (iii), (vi), (vii) and
(viii)(z) of the definition of “Permitted Acquisition solely with respect to the
Heartland Acquisition, (y) waive the requirements of Sections 5.10 and 5.11 with
respect to Vertex Refining OH and the assets acquired in the Heartland
Acquisition and (z) waive the prohibition on any Credit Party or its
Subsidiaries becoming directly or indirectly liable to pay any “earn-out” or
other deferred purchase price obligations with respect to any acquisition
permitted under Section 6.9(h) or (i), solely with respect to any earn-out
obligations incurred by Vertex Refining OH under the Heartland Purchase
Agreement; provided, that (1) the Heartland Acquisition satisfies clauses (iv),
(v), (viii)(y), (ix) and (x) of the definition of “Permitted Acquisition”, (2)
the only cash consideration payable by the Credit Parties in connection with the
Heartland Acquisition shall be (x) funded with the proceeds of a substantially
contemporaneous issuance of common Capital Stock of Holdings and/or (y)
following the closing date of the Heartland Acquisition, funded by internally
generated cash flow of Vertex Refining OH,  and (3) except as permitted under
clause (2), the only consideration payable in connection with the Heartland
Acquisition is common Capital Stock of Holdings.


The Credit Parties acknowledge that (x) the consideration paid in connection
with the Heartland Acquisition shall be included for purposes of determining
whether clause (i) of the definition of “Permitted Acquisitions” is satisfied
with respect to any future acquisitions and (y)
pursuant to Section 6.20, no Credit Party may make any “earn-out” payments or
other similar payments if a Default or Event of Default exists at the time of
such payment or would arise after giving effect to any such payment, unless such
payment is made with common Capital Stock of Holdings, and the Company shall
provide notice to the Administrative Agent prior to making any such payment,
which notice shall demonstrate pro forma compliance with Section 6.8(d) after
giving effect to such payment.

 
8

--------------------------------------------------------------------------------

 


The Credit Parties acknowledge that, by consenting to the Heartland Acquisition
and granting the foregoing waivers, the Administrative Agent and the Lenders
have not waived the Designated Defaults and each of Administrative Agent and the
Lenders expressly reserves all of its rights, powers, privileges and remedies
under the Credit Agreement, other Credit Documents and/or applicable law.  Each
of Administrative Agent and the Lenders may exercise their respective rights,
powers, privileges and remedies, including those set forth in the Credit
Agreement, other Credit Documents or applicable law, at any time in its sole and
absolute discretion without further notice.  No oral representations or course
of dealing on the part of any Agent, any Lender or any of their respective
officers, employees or agents, and no failure or delay by any Agent or any
Lender with respect to the exercise of any right, power, privilege or remedy
under any of the Credit Agreement, other Credit Documents or applicable law
shall operate as a waiver thereof, and the single or partial exercise of any
such right, power, privilege or remedy shall not preclude any later exercise of
any other right, power, privilege or remedy.
 
D.   RELEASE
 
1.      In consideration of, among other things, Administrative Agent’s,
Collateral Agent’s and the Lenders’ execution and delivery of this Agreement,
each of Company and the other Credit Parties, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, the “Releasors”), hereby
forever agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against Administrative
Agent, Collateral Agent and the Lenders party hereto in any capacity and their
respective affiliates, subsidiaries, and their respective successors and assigns
and each and all of the officers, directors, employees, agents, attorneys,
advisors and other representatives of each of the foregoing (collectively, the
“Releasees”), based in whole or in part on facts, whether or not now known,
existing on or before the date hereof, that relate to, arise out of or otherwise
are in connection with: (i) any or all of the Credit Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among Company and the
other Credit Parties, on the one hand, and any or all of Administrative Agent,
Collateral Agent or the Lenders party hereto, on the other hand, relating to any
or all of the documents, transactions, actions or omissions referenced in clause
(i) hereof.  In entering into this Agreement, Company and each other Credit
Party consulted with, and has been represented by, legal counsel and expressly
disclaims any reliance on any representations, acts or omissions by any of the
Releasees and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
thereof.  The provisions of this Section shall survive the termination of this
Amendment, the Credit Agreement, the other Credit Documents and payment in full
of the Obligations.

 
9

--------------------------------------------------------------------------------

 


2.      Company and other Credit Parties each hereby agrees that it shall be,
jointly and severally, obligated to indemnify and hold the Releasees harmless
with respect to any and all liabilities, obligations, losses, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever incurred by the Releasees, or any of them, whether direct,
indirect or consequential, as a result of or arising from or relating to any
proceeding by or on behalf of any Person, including, without limitation, the
respective officers, directors, agents, trustees, creditors, partners or
shareholders of Company, any other Credit Party, or any of their respective
Subsidiaries, whether threatened or initiated, in respect of any claim for legal
or equitable remedy under any statue, regulation or common law principle arising
from or in connection with the negotiation, preparation, execution, delivery,
performance, administration and enforcement of the Credit Agreement, the other
Credit Documents, this Amendment or any other document executed and/or delivered
in connection herewith or therewith; provided, that neither Company nor any
other Credit Party shall have any obligation to indemnify or hold harmless any
Releasee hereunder with respect to liabilities to the extent they result from
the gross negligence or willful misconduct of that Releasee as finally
determined by a court of competent jurisdiction.  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, Company and other
Credit Parties each agrees to make the maximum contribution to the payment and
satisfaction thereof that is permissible under applicable law.  The foregoing
indemnity shall survive the termination of this Amendment, the Credit Agreement,
the other Credit Documents and the payment in full of the Obligations.


3.      Each of Company and other Credit Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Company or any other Credit Party pursuant to Section D(1)
hereof.  If Company, any other Credit Party or any of its successors, assigns or
other legal representatives violates the foregoing covenant, Company and other
Credit Parties, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
 
E.   CONDITIONS TO EFFECTIVENESS
 
Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, including, without limitation, the
amendments contained in Section B and the consent contained in Section C, and
the Company shall have no rights hereunder until satisfaction of the following
conditions precedent on or prior to December 5, 2014:


 
1.
The Administrative Agent and Lenders shall have received each of the following
documents, each dated as of the date hereof and in form and substance
satisfactory to the Administrative Agent and Lenders:



 
a.
executed counterparts to this Amendment from Company, each of the Guarantors and
the Lenders;


 
10

--------------------------------------------------------------------------------

 


 
b.
a fully executed amendment to the ABL Credit Agreement which consents to the
Heartland acquisition;



 
c.
a fully executed copy of the Vertex OH Shared Services Agreement;



 
d.
fully executed copies of the Heartland Purchase Agreement (including all
schedules and exhibits thereto), all amendments to the Heartland Purchase
Agreement, and each other material document entered into in connection with the
Heartland Acquisition, including, without limitation, the Escrow Agreement (as
defined in the Heartland Purchase Agreement) and all leases with the Seller (as
defined in the Heartland Purchase Agreement), each certified as being true,
correct and complete by an Authorized Officer of Company;



 
e.
(i) the results of a recent search, by a Person satisfactory to Collateral
Agent, of all effective UCC financing statements (or equivalent filings) made
with respect to any personal or mixed property of acquired in the Heartland
Acquisition, together with copies of all such filings disclosed by such search,
and (ii) UCC termination statements (or similar documents) duly executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens);



 
f.
a title report issued by a title company reasonably satisfactory to the
Collateral Agent with respect to each Real Estate Asset to be purchased by
Vertex Refining OH in the Heartland Acquisition, dated not more than thirty days
prior to the First Amendment Effective Date and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein;



 
g.
reports and other information, in form, scope and substance satisfactory to
Administrative Agent, regarding environmental matters relating to the Real
Estate Assets to be acquired or leased in the Heartland Acquisition, which
reports shall include a Phase I Report for each of the Real Estate Assets
specified by Administrative Agent; and



 
h.
payoff or release letters from the lenders holding Liens on the assets to be
acquired in the Heartland Acquisition together with all documents or instruments
necessary to release all Liens securing Indebtedness owed to such lenders.



 
2.
The Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to Administrative Agent demonstrating that on the date
hereof, immediately after giving effect to this Amendment, the Heartland
Acquisition and all other transactions contemplated to occur on the date hereof,
Vertex Refining OH shall have unrestricted Cash and Cash Equivalents held in a
separate account in the name of Vertex Refining OH in an amount at least equal
to $1,500,000;



 
3.
The Administrative Agent shall have received copies of all required consents,
releases and terminations of liens and claims under the Heartland Purchase
Agreement, including, without limitation, those set forth on Schedules 6.02(d)
and 7.03(b) to the Heartland Purchase Agreement and the Heartland Acquisition
shall have been consummated in compliance with (a) all applicable Requirements
of Law and (b) the terms and provisions of the Heartland Purchase Agreement; the
Heartland Acquisition Documents shall not have been amended, restated,
supplemented or otherwise modified and no term thereof shall have been waived
without the prior written consent of the Administrative Agent; and


 
11

--------------------------------------------------------------------------------

 


 
4.
The Administrative Agent shall have received reimbursement or payment of its
costs and expenses incurred in connection with this Amendment or the Credit
Agreement (including reasonable fees, charges and disbursements of counsel to
Administrative Agent).



 
5.
The Administrative Agent shall have received correspondence in form and
substance reasonably satisfactory to Administrative Agent from Reinhart Boerner
Van Deuren s.c. ("Reinhart") to the effect that Reinhart has received not less
than $1,500,000 in its client trust account from the issuance of Capital Stock
by Holdings to the Cowart GRATs, and that upon the closing of the Heartland
Acquisition and the execution and delivery of this Amendment by all parties
hereto and the execution and delivery of the amendment referred to in Section
E.1.b. hereof by all parties thereto, that Reinhart will transfer all such
amounts to Vertex Refining OH.

 
F.   REPRESENTATIONS
 
To induce the Lenders, Collateral Agent and Administrative Agent to enter into
this Amendment, each Credit Party hereby represents and warrants to the Lenders,
Collateral Agent and Administrative Agent that:


1.           Each of Holdings and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated hereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.


2.           The execution, delivery and performance of this Amendment have been
duly authorized by all necessary action on the part of each Credit Party that is
a party thereto.


3.           The execution, delivery and performance by Credit Parties of this
Amendment and the consummation of the transactions contemplated hereby do not
and will not (a) violate any provision of any law or any governmental rule or
regulation applicable to Holdings or any of its Subsidiaries, any of the
Organizational Documents of Holdings or any of its Subsidiaries, or any order,
judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral  Agent, on behalf of
Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the date hereof and disclosed in
writing to Lenders.

 
12

--------------------------------------------------------------------------------

 


4.            The execution, delivery and performance by Credit Parties of this
Amendment and the consummation of the transactions contemplated hereby do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority.


5.            This Amendment has been duly executed and delivered by each Credit
Party and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.


6.           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Credit Documents are
true and correct in all material respects on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects on and as of such earlier date, and, other than the Designated
Defaults, no Default or Event of Default has occurred and is continuing as of
the date hereof.
 
G.   OTHER AGREEMENTS
 
1.           Continuing Effectiveness of Loan Documents.  As amended hereby, all
terms of the Credit Agreement and the other Credit Documents shall be and remain
in full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Credit Parties party thereto, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.  To the extent any terms and conditions in any of
the other Credit Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified and amended
hereby. Upon the effectiveness of this Amendment such terms and conditions are
hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby.  The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement.  This Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement.


2.           Reaffirmation of Guaranty.  Holdings and each other Guarantor
consents to the execution and delivery by the Company of this Amendment and the
consummation of the transactions described herein, and ratifies and confirms the
terms of the Guaranty to which such Guarantor is a party with respect to the
Indebtedness now or hereafter outstanding under the Credit Agreement as amended
hereby and all promissory notes issued thereunder. Each Guarantor acknowledges
that, notwithstanding anything to the contrary contained herein or in any other
document evidencing any Indebtedness of Company to the Lenders or any other
Obligation of Company, or any actions now or hereafter taken by the Lenders with
respect to any Obligation of Company, the Guaranty to which any Guarantor is a
party (i) is and shall continue to be a primary obligation of such Guarantor,
(ii) is and shall continue to be an absolute, unconditional, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms.  Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of each Guarantor under the Guaranty to which such Guarantor is a
party.

 
13

--------------------------------------------------------------------------------

 


3.           Acknowledgment of Perfection of Security Interest. Each Credit
Party hereby acknowledges that, as of the date hereof, the security interests
and Liens granted to Collateral Agent and the Lenders under the Credit Agreement
and the other Credit Documents, including, without limitations, Liens granted
under the Mortgages, are in full force and effect, are properly perfected and
are enforceable in accordance with the terms of the Credit Agreement and the
other Credit Documents.


4.           APPLICABLE LAW.   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) THEREOF.


5.           No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement and the
other Credit Documents or an accord and satisfaction in regard thereto.


6.           Costs and Expenses.  The Company agrees to pay on demand all costs
and expenses of Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for Administrative
Agent with respect thereto.


7.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.


8.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.  No third party beneficiaries are intended in
connection with this Amendment.


9.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.


[remainder of page intentionally left blank]





 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.



 
VERTEX ENERGY OPERATING, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
VERTEX ENERGY, INC.
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
VERTEX ACQUISITION SUB, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
VERTEX MERGER SUB, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
VERTEX REFINING NV, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 

 
 
 

--------------------------------------------------------------------------------

 



 
VERTEX REFINING LA, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
CEDAR MARINE TERMINALS, LP
CROSSROAD CARRIERS, L.P.
VERTEX RECOVERY, L.P.
H & H OIL, LP.
 
 
By:            Vertex II GP, LLC,
    as sole general partner of each of the foregoing
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
VERTEX II GP, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
GOLDEN STATE LUBRICANTS WORKS, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 

 
 
2

--------------------------------------------------------------------------------

 



 
GOLDMAN SACHS BANK USA, a New York State-Chartered Bank, as Administrative
Agent, Collateral Agent and Lender
 
 
   
By:  /s/ Stephen W. Hipp                               
Stephen W. Hipp
Authorized Signatory
 
 
 




 
3

--------------------------------------------------------------------------------

 


Schedule A


 
a)
Event of Default under Section 8.1(a) of the Credit Agreement due to the failure
of the Company to prepay the Term Loans pursuant to Section 2.13(g) of the
Credit Agreement in an amount equal to $6,299,567.00 due to (x) Consolidated
Total Debt exceeding (y) Consolidated Pro Forma Adjusted EBITDA for the twelve
month period ending on August 31, 2014, multiplied by the maximum Leverage Ratio
permitted under Section 6.8(b) of the Credit Agreement with respect to the
Fiscal Quarter ending on June 30, 2014.

 
 
b)
Event of Default under Section 8.1(a) of the Credit Agreement due to the failure
of the Company to prepay the Term Loans pursuant to Section 2.13(g) of the
Credit Agreement in an amount to be determined due to (x) Consolidated Total
Debt exceeding (y) Consolidated Pro Forma Adjusted EBITDA for the twelve month
period ending on September 30, 2014, multiplied by the maximum Leverage Ratio
permitted under Section 6.8(b) of the Credit Agreement with respect to the
Fiscal Quarter ending on September 30, 2014.

 
 
c)
Events of Default under Section 8.1(b) of the Credit Agreement due to the
failure of the Company to satisfy the requirements of Items 2, 3, 4 and 6 of
that certain Post-Closing Letter Agreement, dated May 2, 2014, among the
Company, Holdings and the ABL Agent in violation of Section 11.2 of the ABL
Credit Agreement;

 
 
d)
Event of Default under Section 8.1(b)(iii) of the Credit Agreement due to the
occurrence and continuation of “Defaults” (as defined in the ABL Credit
Agreement) under the ABL Credit Agreement as set forth in greater detail in that
certain Notice of Event of Default, dated as of November 6, 2014.

 
 
e)
Event of Default under Section 8.1(c) of the Credit Agreement due to the failure
of Holdings to timely deliver to Administrative Agent and Lenders the financial
statements set forth in Sections 5.1(a), 5.1(d) and 5.1(v) for the month ending
on September 30, 2014.

 
 
f)
Event of Default under Section 8.1(c) of the Credit Agreement due to the failure
of Holdings to comply with Section 5.13 to immediately deposit the net cash
proceeds from the Post Close Equity Raise into the Vertex Refining Cash
Collateral Account.

 
 
g)
Event of Default under Section 8.1(c) of the Credit Agreement due to the failure
of Holdings to comply with the requirements set forth in Section 6.8(a) by
permitting the Fixed Charge Coverage Ratio as of the last day of the Fiscal
Quarter ending September 30, 2014 to be less than 1.10:1.00;

 
 
h)
Event of Default under Section 8.1(c) of the Credit Agreement due to the failure
of Holdings to comply with the requirements set forth in Section 6.8(b) by
permitting the Leverage Ratio as the last day of Fiscal Quarter ending September
30, 2014 to exceed 4.00:1.00;

 

 
 

--------------------------------------------------------------------------------

 
 
 
i)
Event of Default under Section 8.1(c) of the Credit Agreement due to the failure
of Holdings to comply with the requirements set forth in Section 6.8(c) by
permitting the Consolidated Adjusted EBITDA as of the end of the Fiscal Quarter
ending September 30, 2014 to be less than $7,750,000;

 
 
j)
Event of Default under Section 8.1(c) of the Credit Agreement due to the failure
of Holdings to comply with the requirements set forth in Section 6.8(d) by
permitting the Consolidated Liquidity to be less than $3,000,000 at any time
from and after the Closing Date;

 
 
k)
Event of Default under Section 8.1(c) of the Credit Agreement due to the
formation of Vertex Refining OH in violation of Section 6.13 of the Credit
Agreement;

 
 
l)
Events of Default under Section 8.1(c) of the Credit Agreement due to the entry
by Holdings into non-binding Letters of Intent with certain third parties in
violation of Section 6.14 of the Credit Agreement;

 
 
m)
Event of Default under Section 8.1(c) of the Credit Agreement due to the entry
by Company into that certain Consulting Agreement with Heartland Group Holdings,
LLC dated July 18, 2014.

 
 
n)
Event of Default under Section 8.1(c) of the Credit Agreement due to the entry
by Holdings into that certain Asset Purchase Agreement, dated as of October 21,
2014 with certain third parties in violation of Section 6.14 of the Credit
Agreement; and

 
 
o)
Events of Default under Section 8.1(e) of the Credit Agreement due to the
failure of the Company to satisfy the requirements of (i) Items 6 and 8 of
Schedule 5.15 within thirty days following the dates set forth on such Schedule
5.15 and (ii) Items 2, 3, 4 and 9 of Schedule 5.15 within ninety days following
the dates set forth on such Schedule 5.15 in violation of Section 5.15 of the
Credit Agreement.

 



 
 
 
 
 
2 

--------------------------------------------------------------------------------